UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1366


In re:   GERALD PORTER,

                Petitioner.



     On Petition for Writ of Mandamus.      (8:15-cv-03584-MGL)


Submitted:   September 29, 2016             Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gerald Porter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gerald Porter petitions for a writ of mandamus seeking an

order from       this    court      directing        the   district      court    to   grant

relief    on    Porter’s       28   U.S.C.       §    2241      (2012)   petition.        We

conclude that Porter is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                  Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).              Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Finally, mandamus may not be used as a substitute for

appeal.        In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).

     The relief sought by Porter is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                We

dispense       with     oral    argument     because            the    facts     and   legal

contentions      are    adequately      presented          in    the   materials       before

this court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                             2